Case: 21-50366      Document: 00516108275         Page: 1    Date Filed: 11/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 26, 2021
                                  No. 21-50366
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ryan Reyes Pascoe,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CR-65-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ryan Reyes Pascoe has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Pascoe has not filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50366    Document: 00516108275          Page: 2   Date Filed: 11/26/2021




                                  No. 21-50366


   and the relevant portions of the record reflected therein. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2